DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 05 February 2019, 09 December 2019, 03 July 2020, 28 September 2021 and 05 October 2021. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-11, 13-18, 20-22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longstaff (US Pat. 7,978,120).
	Referring to Claim 1, Longstaff teaches an illumination system (Fig 1 and 2; Col. 2 ln 10-16) comprising: a carrier wave source (Fig. 3A #204; Col. 8 ln 37-53 and Col. 10 ln 38-55) configured to generate a radio frequency signal; at least one modulator (Fig. 3A #114; Col. 8 ln 37-53 and Col. 10 ln 13-37), coupled to the carrier wave source and configured to modulate the radio frequency signal using digital symbols to provide illumination signals; and a plurality of 
	Referring to Claim 2, Longstaff teaches wherein the radio frequency signal has a frequency between 30 and 300 GHz; Col. 10 ln 38-55.
	Referring to Claim 3, Longstaff teaches wherein the modulator is configured to modulate the radio frequency signal using phase modulated digital symbols having two or more phases; Col. 10 ln 13-37.
	Referring to Claim 5, Longstaff teaches wherein the modulator is configured to modulate the radio frequency signal using a respective digital code from a set of codes for each of the plurality of antennas; Fig. 3A and 4A #205/401; Col. 8 ln 37-53 and Col. 11 ln 12-30.
	Referring to Claim 8, Longstaff teaches a display coupled to the imaging processor and configured to display an image based on the image data, wherein the image comprises a representation of the scene; Fig. 5; Col 11 ln 42-57.
	Referring to Claim 9, Longstaff teaches wherein the scene comprises a human; Fig. 12 Col. 15 ln 4-25.
	Referring to Claim 10, Longstaff teaches wherein the direct conversion receiver is configured to receive the energy during at least a portion of time the illumination system is providing the illumination signals; Fig. 1 and 2 Col. 5 ln 50-60.

	Referring to Claim 13, Longstaff teaches wherein the imaging system comprises at least two modulators, each of the at least two modulators configured to modulate the radio frequency signal using a respective digital code, and wherein the imaging system further comprises at least two receivers, each of the at least two 29WO 2018/089068PCT/US2017/046337 receivers configured to at least partially simultaneously receive a scattered illumination signal including scattering of illumination signals generated with multiple ones of the at least two modulators; Fig. 1, 2 3A and 3B; Col. 8 ln 37-53, Col. 9 ln 6-30 and Col. 10 ln 13-37.
	Referring to Claim 14, Longstaff teaches wherein the at least two receivers are configured to separate contributions of each of the at least two modulators using correlation between respective digital codes and portions of the scattered illumination signal; Fig. 1, 2, 3A and 3B; Col. 10 ln 13-37.
	Referring to Claim 15, Longstaff teaches modulating a radio frequency signal using digital symbols to provide illumination signals; illuminating the scene with an illumination signal using a plurality of antennas; receiving, using a direct conversion receiver, energy from a scattered illumination signal resulting in part from scattering of the illumination signals from the subject; and generating image data associated with the scene based on the energy from the scattered illumination signal; See the citations related to Claim 1 above.
	Referring to Claim 16, Longstaff teaches wherein the digital symbols comprise binary phase shift keying modulation or quadrature phase shift keying modulation; Col. 10 ln 13-37.

	Referring to Claim 18, Longstaff teaches wherein the plurality of antennas are stationary during the illuminating; Fig. 2 Col. 8 ln 11-61.
	Referring to Claim 20, Longstaff teaches displaying an image based on the image data; Fig. 5 Col. 11 ln 42-57.
	Referring to Claim 21, Longstaff teaches wherein the image comprises a representation of the scene; Fig. 12; Col. 15 ln 4-25.
	Referring to Claim 22, Longstaff teaches wherein said receiving comprises receiving based on a phase shift keying modulation; Col. 10 ln 13-37.
	Referring to Claim 25, Longstaff teaches wherein the illuminations signals are generated by a plurality of modulators, each modulator of the plurality of modulators configured to modulate the radio frequency signal using a respective digital code, and wherein the receiving is provided by a plurality of receivers- each receiver of the plurality of receivers configured to at least partially simultaneously receive the scattered illumination signal including energy resulting in part from scattering of illumination signals generated by the plurality of receivers; Fig. 1, 2 3A and 3B; Col. 8 ln 37-53, Col. 9 ln 6-30 and Col. 10 ln 13-37.
	Referring to Claim 26, Longstaff teaches separating contributions from each of the plurality of modulators to the scattered illumination signal including correlating between respective digital codes and the scattered illumination signal; Col. 10 ln 13-37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longstaff in view of Saeki (US Pat. 5,956,318).
	Referring to Claim 4, Longstaff teaches the modulator, but does not explicitly disclose nor limit it is configured to modulate the radio frequency signal using amplitude modulated digital symbols having two or more amplitudes.
	However, Saeki teaches the modulator is configured to modulate the radio frequency signal using amplitude modulated digital symbols having two or more amplitudes; See the Abstract and Col. 1 ln 5-Col. 2 ln 60.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Longstaff with the modulation as taught by Saeki as digital amplitude modulation is a known and useful technique to facilitate orthogonal frequency division multiplexing.

Claims 6, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longstaff in view of Schenk et al. (Schenk, US Pat. 8,643,286).
	Referring to Claims 6 and 19, Longstsaff teaches the set of codes but does not explicitly disclose nor limit wherein the set of codes comprises balanced orthogonal codes.
	However, Schenk teaches wherein the set of codes comprises balanced orthogonal codes; Col. 4 ln 50-53 and Col. 5 ln 18-22.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Longstaff with the codes of Schenk as the balanced orthogonal codes aide in meeting illumination requirements.
.
	
Claims 12, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longstaff in view of Dent et al. (Dent, US Pat. 8,855,580).
	Referring to Claims 12 and 23, Longstaff teaches the direct conversion receiver, but does not explicitly disclose nor limit it is configured to generate receiver signals including contributions from the energy received from the scattered illumination signal self-jamming, and DC offset, and wherein the imaging system further comprises a post-processor configured to subtract receiver signals received corresponding to one group of modulation symbols from receiver signals received corresponding to another group of modulation symbols to separate the contributions of the energy received from the scattered illumination signal from the self-jamming and DC offset.
	However, Dent teaches the direct conversion receiver is configured to generate receiver signals including contributions from the energy received from the scattered illumination signal self-jamming, and DC offset, and wherein the imaging system further comprises a post-processor configured to subtract receiver signals received corresponding to one group of modulation symbols from receiver signals received corresponding to another group of modulation symbols to separate the contributions of the energy received from the scattered illumination signal from the self-jamming and DC offset; Fig. 1 and 2 Col. 1 ln 17-24, ln 40-53, Col. 6 ln 25-Col. 7 ln 5 and Col. 10 ln 7-19.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Longstaff with the self-jamming and DC offset as taught by Dent so as to help reduce interference.
	Referring to Claim 24, Longstaff as modified by Dent teaches wherein said separating energy comprises subtracting receiver signals associated with groups of modulation symbols; see citations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646